31 F.3d 1177
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hughley B. SPRUILL, Sr., d/b/a Spruill Realty/ConstructionCo., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5069.
United States Court of Appeals, Federal Circuit.
July 13, 1994.

Before RICH, Circuit Judge.
ON MOTION
ORDER
RICH, Circuit Judge.


1
We treat the document submitted by Hughley B. Spruill, Sr., d/b/a Spruill Realty/Construction Co.  (Spruill), entitled "Plaintiff-Appellant's Contentions of Fact and Law," as (1) a motion for reconsideration of the court's order dated May 2, 1994 dismissing Spruill's appeal for failure to file a brief, and (2) a motion for leave to file a non-conforming informal brief out of time.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Spruill's motion for reconsideration is granted, the court's May 2, 1994 order is vacated, the mandate is recalled, and the appeal is reinstated.


4
(2) Spruill's motion for leave to file a non-conforming informal brief out of time is granted.  The document entitled "Plaintiff-Appellant's Contentions of Fact and Law" shall be filed as Spruill's informal brief.


5
(3) The United States should compute the due date for its brief from the date of filing of this order.